DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 were previously cancelled.  Claims 21, 27 and 33 have been currently amended.
Claims 21-38 are currently pending and have been examined in this Final Office Action.

Claim Objections
	The claims below are objected to for containing the following informalities:
	Claims 23, 25, 29, 31, 35 and 37 recite “the trip” however, as independent claims 21, 27 and 33 have been amended to recite “a future particular trip” correction is requested for the respective aforementioned dependent claims to recite “the future particular trip” for consistency purposes.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1,  
Claims 21-26 are directed toward a process (method). Claims 27-32 are directed toward a system (apparatus).  Claims 33-38 are directed toward a computer program product (article of manufacture). Although Applicant’s claimed embodiment does not recite “non-transitory” language in the claims, Examiner notes that according to the Specification [0080] “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” therefore the computer program product claimed in claims 33-38 is construed to pertain to “non-transitory” computer readable storage medium, in view of the Specification explicitly excluding transitory signals.  Thus, all claims fall within one of the four statutory categories.

Regarding Step 2A [prong 1], 
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)).  
Claims 21-38 are directed toward the judicial exception of an abstract idea.  Independent claims 27 and 33 recite essentially the same abstract features as claim 21, thus are abstract for the same reasons as claim 21.  Regarding independent claims 21, 27 and 33, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A method [claim 21] performed using a smart-luggage advisor including a first computing node having a sensing hardware device and configured to be coupled to luggage associated with a first user, computer hardware system [claim 27], and computer program product [claim 33] comprising: 
identifying, using the sensing hardware device, a plurality of objects intended to be placed in the luggage for a future particular trip for a plurality of travelers; wirelessly connecting, via a communication link including a local networked device, to a travel collaboration server; 
forwarding, via the communication link and to the travel collaboration server, a feature vector of travel data for the future particular trip for the plurality of travelers, the travel data including: an identification of the plurality of objects, at least one travel-related feature, and at least one travel-related parameter; 
receiving, via the communication link and from the travel collaboration server, an identification of a particular travel-designated item; 
determining, using the sensing device, whether or not the particular travel-designated item is present within the plurality of objects; 
transmitting, via the communication link and to the travel collaboration server, an indication whether or not the particular travel-designated item is present within the plurality of objects; and 
receiving, via the communication link and from the travel collaboration server, an update notification regarding the particular travel-designated item, wherein
the travel collaboration server includes a predictor model (algorithm) constructed using machine learning, the feature vector is used as an input to a predefined function of the predictor model that yields classification values used to generate a list of recommended travel items, 
the travel collaboration server is configured to compare shared travel data for the future particular trip received from all of the plurality of travelers to identify the particular travel-designated item from the list of recommended travel items, and the first computer node is in a collaborative network that includes a plurality of nodes respectively associated with the plurality of travelers.
As the underlined claim limitations above demonstrate, independent claims 21, 27 and 33 are directed to the abstract idea of generating a list of recommendations of travel items based on sharing travel information.
As recited and underlined above, the features of forwarding or sharing travel data for a future trip for a plurality of travelers, and receiving updated information regarding travel data to generate a list of recommended travel items, represent abstract processes for managing behaviors or relationships and/or interactions between people (e.g. steps performed by a person individually and/or between persons), and/or following rules or instructions (e.g. steps manually performed based on rules).  Since the abstract idea of managing recommendations of travel items using a predictor model/algorithm process following rules based on shared user travel information pertain to “social activities, teaching, and following rules or instructions” it is categorized under managing personal behavior/relationships or interactions between people which expressly falls under certain methods of organizing human activity. See MPEP §2106.04(a)(2)(II).  
Alternatively, the process of making a list of recommended travel items based on multiple parties shared travel information for a trip involves mental processes that can be performed as observations, evaluations, judgements or opinions with the human mind and/or pen & paper, which is considered an abstract idea. See MPEP §2106.04(a)(2)(III).  For example, the steps can be accomplished either verbally or writing down with the aid of pen & paper, and/or can certainly be accomplished based on forming a judgement or opinion. Furthermore, claims can recite a mental process even if they are claimed as being performed on a computer.  The Courts generally treat collecting information as well as analyzing information by steps people go through in their minds and/or by pen & paper as essentially mental processes within the abstract-idea category. See FairWarning IP, LLC v. Latric Systems, Inc., 839 F.3d 1089, 1093 (Fed. Cir. 2016). 
The Courts do not distinguish between claims that recite mental processes performed by humans using mental work/pen & paper and claims that recite mental processes performed on a computer or server. The focus of the claims are on “selecting certain information, analyzing it, and reporting or displaying the results of the analysis. That is all abstract.” (SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)). See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) where collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea. As the Federal Circuit has explained, "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." See Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015); See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”); See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper”).  
The recited steps do not involve any activities that cannot be practically accomplished by the human mind and/or via pen & paper.  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using observation, evaluation, and judgment and/or utilizing pen & paper, as is the case here. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”).
Dependent claims 22-26, 28-32, and 34-38 further reiterate the same abstract ideas as above with further embellishments, are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 21, 27, and 33. 

Regarding Step 2A [prong 2], 
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.
Claims 21-38 fail to integrate the abstract idea into a practical application.  Independent claims 21, 27 and 33 include the following additional elements which do not amount to a practical application.   The additional elements of a computer hardware system including a computer processor, a computer program product comprising computer readable storage medium having program code executed by a computer hardware system, a smart-luggage advisor including a first computing node having a sensing hardware device,  a communication link wirelessly connecting/linking a local networked device to a travel collaboration server, the first computer node is in a collaborative network that includes a plurality of nodes and using machine learning, merely provide an abstract-idea-based-solution implemented with computer hardware and/or software components.  
These additional elements  fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
Independent claims 21, 27 and 33 containing the additional elements recited above merely add a programmed computer to perform the abstract functions. The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention which merely pertains to using computer hardware and software components for gathering, analyzing and calculating travel information using these computer components as a tool to perform the recited abstract idea and/or merely linking the use of the abstract idea to a particular technological environment.  See MPEP 2106.05(f-h).  The focus of the claims are not on a specific improvement in a specific technology or technical field, instead the claimed invention pertains to a process that itself qualifies as an abstract idea for which the above-mentioned computer components are invoked merely as a tool to implement the abstract idea.  
The recited additional elements of the claimed invention merely involve automated steps executed by a computer processing device and computer hardware and software components at a high-level of generality with no technical improvement to the functioning of the computer elements or computer processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). The additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e).  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. 
Nothing in the Specification describes the specific operations recited in claims 21, 27 and 33 as particularly invoking any inventive programming, or requiring any specialized computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform the recited functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) Nowhere in the Specification does the Applicant emphasize any specialized hardware and/or software elements which actually provide an actual improvement in computer functionality, a specific technology or technical field, other than using these additional elements as a computational tool to automate and perform the abstract idea.  See MPEP §2106.05(a & e).  Automating the recited claimed features as a combination of computer instructions implemented by general hardware/software components as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
The Specification provides a high level of generality regarding the additional elements claimed without any indication that these components operate with any specialized capacity or any specific implementation structure. For instance, the additional element of a sensing (hardware) device as claimed generically includes a conventional “RFID reader that senses object-affixed labels” (Specification; [0059]).  The sensing device (RFID reader) is merely being used as a tool to identify object data in its ordinary capacity of what is expected from a conventional RFID reader.  There is no actual improvement on RFID technology being claimed by the Applicant.   Thus, the additional element “sensing hardware device” provides no technological improvement, or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  In fact, the sensing device that identifies items that the traveler packed or intends to pack, is actually characterized in the specification as a “handheld device, such as a smartphone” which can “utilize the image and or voice capabilities of the device to capture an image or voice expression identifying items a traveler has packed or indicates an intent to pack. Likewise, system 96 can be designed to utilize the wireless or wired communications hardware of the device to communicatively link with the travel collaboration server.” (Specification; [0070]). The sensing device is nonspecific and it could be any kind of sensing device.    A mobile device or smartphone having a camera would generically encompass a “sensing hardware device” consistent with the specification: “Items the traveler in fact packs, or indicates will be packed, can be identified using a camera or other sensing device” (Specification; [0043]) and “sensing devices 402C and 404C can capture images as the objects are being placed in the luggage” (Specification; [0059]).   
Thus, as generically characterized based on the specification, a sensing device can merely be used from a mobile device having a camera, as recited above.  There is nothing non-generic about using an RFID reader or camera since the claimed invention is not solving a problem in camera or RFID technology nor improving the technology in any way.  The camera of a mobile device or laptop computer and/or a generic RFID reader device is merely being used as a tool to capture data/images of objects (camera) or sense object-affixed labels (RFID reader) in its ordinary capacity of what is typically expected from a camera or RFID reader or a generic sensing device.  Thus, the additional element of a “sensing hardware device” provides no technological improvement or any other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  The claims do not amount to any improvements of the functioning of a computer, or to any technology or technical field.  Furthermore, the server and communication link being claimed is generically referring to a computer device and computer communication network, and while the type of data being sent to the server may be specific, i.e., travel data transmitted to and from the server, the server is non-specific and any type of computer/server would suffice, using a generic communication link or communication network transmitting the data.
At best, the additional elements executing the steps merely pertain to using the computer components and additional elements as a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving and sending information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
Regarding the additional element of the server including a predictor model (algorithm) merely applying or using machine learning to generate a list of recommended travel item information, the generic machine learning term being referred to is merely applying computational instructions in a computing environment, without improving a specific machine learning or improving the computer itself.  There is no system architecture of the specifics of the machine learning components and iteratively training of the machine learning at all.  The claimed invention fails to provide how using the generically cited application of “machine learning” is actually being integrated in any specialized structure that serves any specialized technical purpose or how the claimed invention is iteratively “training” the generically utilized AI/machine learning to optimized at each iteration an improved predictor model, other than just applying machine learning generically  as a tool.  Generically applying machine learning as a buzzword to input data to a generic function (undefined predictor model) that outputs data values, does not improve the machine learning technology or optimize the functioning of the computer functionality.  
Applicant's claim language clearly demonstrates that the claimed invention is not rooted in machine learning technology, and the claims do not solve a technical problem that only arises in AI or machine learning technology. MPEP § 2106.05(a).  The machine learning being applied generically is utilized on data gathering and data processing to compare and identify patterns in the travel data analysis as claimed to output a list of travel data.    There is no specific indication in the disclosure of actually how any of the mentioned machine learning is actually analyzing a first data output through the machine learning or specific innerworkings of the machine learning to actually “train” or intelligently “learn” how to optimize or generate a more accurate and improved predictor model that outputs a list of travel data such that at each iteration, generating the list of recommended travel items evolves based on the improvement of training of the machine learning  Thus, merely using machine learning as an additional tool and/or linking it to a computer processing environment is not sufficient to integrate the judicial exception into a practical application.   
Alternately, regarding the steps containing the additional elements of wirelessly connecting to a server via a communication link, and via the communication link to the travel collaboration server: forwarding travel data, receiving identified data of a particular travel item, transmitting an indication of travel item data, and receiving an update notification, are considered to be mere data gathering and transmitting over a computer network, which is insignificant extra-solution activity, see MPEP 2106.05(g) Examiner asserts that these steps are nominal and the recited steps containing the additional elements above are merely a series of establishing a communication link to a computer network and sending and retrieving travel data which are insignificant extra-solution activity since these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).  Receiving and sending data by the computer using a computer network is considered one of the most basic functions of a computer. The recited additional elements do not impose any meaningful limits on practicing the abstract idea since they amount to no more than mere instructions at a high-level of generality to apply the judicial exception using a generic computer. See also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (Presenting offers to potential customers and gathering statistics generated amounted to mere data gathering); see also Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log amounted to mere data gathering); see also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display).  
Thus, the claims do not amount to any improvements of the functioning of a computer, or to any technology or technical field.  Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.05(f-h).  
Dependent 22-26, 28-32, and 34-38 merely incorporate the same additional elements recited above, including the additional element of the smart-luggage advisor incorporated within the luggage, which is generally linking the use of the judicial exception to a particular technological environment, and the other dependent features furthering narrowing the travel data parameter as data input for gathering and data outputting which merely involve insignificant extra-solution activity, which does not improve the computer functionality or provide a meaningful limitation.  See MPEP § 2106.05(g).  Thus, the remaining dependent features only serve to further limit the abstract idea of independent claims and fail to achieve an actual improvement in computer functionality or improvement in specific technology other than generally link the use of the abstract idea to a technological environment or using the computer as a tool to perform the abstract idea.  Therefore, the additional elements recited above individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.  Claims 21-38 do not amount to significantly more than the abstract idea.  Independent claims 21, 27 and 33 include additional elements that are not sufficient to amount to significantly more than the abstract idea.
The additional elements of a computer hardware system including a computer processor, a computer program product comprising computer readable storage medium having program code executed by a computer hardware system, a smart luggage advisor including a first computing node having a sensing hardware device,  a communication link wirelessly connecting/linking a local networked device to a travel collaboration server, the first computer node is in a collaborative network that includes a plurality of nodes and using machine learning, merely provide an abstract-idea-based-solution implemented with computer hardware and/or software components which pertain to additional elements that do not amount to “significantly more” than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements recited above are being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
Applicant’s specification does not refer to the additional elements as particularly invoking any inventive programming, or requiring any specialized computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than generalized computer components to perform the recited functions. (see Figs. 1-3 and [0020] “Embodiments of the present invention are capable of being implemented in conjunction with any other type of computing environment now known or later developed” and [0040] “Cloud computing node 300 includes a computer 312, which is operational with numerous other general-purpose computing system environments or configurations.  Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer 312” and [0087] “Detailed descriptions of other portions of such known components are omitted so as not to obscure the invention… Further, the present invention encompasses present and future known equivalents to the known components referred to”). Thus, the specification merely characterizes the additional elements such “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” it can demonstrate that the elements are well understood, routine, and conventional); See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea”).
Additionally, re-evaluating the insignificant extra-solution steps recited above, these elements are also determined to be well-understood, routine, and conventional. See MPEP 2106.05(d).  The legal precedent in Symantec, TLI and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicated that receipt and transmission of information over a computer network are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  See also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (data gathering and displaying are well-understood, routine, and conventional activities).
Therefore, since the Specification does not provide any indication that the computer system and computer processor is anything other than a generic, the claimed steps recited for data gathering and outputting would also be considered as well-understood routine and conventional. See MPEP 2106.05(d).  See also Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicating that “mere collection or receipt of data over a network is a well-understood, routine, and conventional function.”  Examples of well-understood routine and conventional that the Courts have provided include: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Considering the elements individually and in combination, independent claims 21, 27 and 33 do no more than simply instruct the practitioner to implement the abstract idea on a computer using a computing node and a sensor device, such as a generic camera or RFID reader, server, local networked device within a computer system having a processor programmed with instructions to implement the abstract idea of generating a list of recommended travel items based gathered travel information. The sequence of the claimed steps recited above are equally generic and held to be abstract. See Elec. Power Grp., 830 F.3d at 1354– 56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); Bozeman, 955 F.3d at 980–91 (holding that sequence of receiving, storing, receiving, and determining data and sending data based on the results of the determining did not transform the abstract idea into a patent-eligible invention).
Dependent claims 22-26, 28-32, and 34-38 merely incorporate the same additional elements recited above, including the additional element of the smart-luggage advisor incorporated within the luggage, which is generally linking the use of the judicial exception to a particular technological environment, and the other dependent features furthering narrowing the travel data parameter as data input for gathering and data outputting, which merely involve insignificant extra-solution activity, which does not improve the computer functionality or provide a meaningful limitation.  See also Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicating examples of well-understood routine and conventional include: receiving or transmitting data over a network, e.g., using the Internet to gather and transmit data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). The remaining dependent features only serve to further limit the abstract idea of independent claims, thus the limitations fail to achieve an actual improvement in computer functionality or improvement in any specific technology other than generally link the use of the abstract idea to a technological environment and/or using the computer as a tool to perform the abstract idea.  Therefore, the additional elements recited in the claimed invention individually, and in combination merely limit the abstract idea utilizing the computer as a tool.  Accordingly, all of the dependent claims also fail to amount to “significantly more” than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 21-38 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over SHALGI (WO 2019/064278) in view of PEARMAIN (US 2018/0082191).
Regarding Claims 21, 27 and 33,
Shalgi discloses:
A method [claim 21], computer hardware system [claim 27], computer program product [claim 33] ([0138-0139] A method and system executing computer software, program code and computer instructions on a processor, see also [0005]) using a smart-luggage advisor including a first computing node having a sensing hardware device, hardware processor connected to the sensing hardware device, and configured to be coupled to luggage associated with a first user (Abstract: mobile computing device is contained in the at least one technology compartment of the carrying case/luggage, the travel information module is associated with the mobile computing device to receive travel information/itinerary of the user based on the at least one identifier of the user, [0002] a connected travel system with a carrying case having information technology components and features that connect with travel services, mobile devices and applications of the user, Figs. NEW1, F100, G100, H100, [0058-0059] Travel information module 950 of the mobile computing device 900 (processor) on the carrying case 800 is configured to connect and exchange travel information between the mobile computing device 900 and another external system or devices over the cloud network facility 960, [0005] Carrying case  includes one or more sensors and the communications capabilities may allow the carrying case to connect to the cloud network and/or to one or more other devices, wherein the carrying case 800 includes a mobile computing device 900 having a sensor,  see also [0005-007] Carrying case can include one or more sensor, a sensor interface, [0114] Control unit comprises an RFID chip sensing device), comprising: 
identifying, using the sensing hardware device, a plurality of objects intended to be placed in the luggage for a future particular trip for a plurality of travelers ([0005] Carrying case includes features that enable intelligence, including on-board IT infrastructure, processor, memory and long-range communication capabilities, one or more applications,  that programs that support user interface features that take inputs from a user, and from one or more sensors.  The communications capabilities may allow the carrying case to connect to the cloud network and/or to one or more other devices, [0127] The interface can be configured to receive a sensor input that indicates that an item has been packed in the carrying case by the user, and packing guidance module can obtain updates to generate a revised packing list based on any travel information changes, and indicate to the user identifying additional items to pack,  [0096] Each piece of clothing could have a magnetic or radio tag, so when the garment is loaded the travel module 950 detects and logs the packing of the clothing into the main compartment of the carrying case, [0098] Travel information module 950 using the sensor can scan and learn the clothing and items in the main compartment, see also  [0065-0070], [0096-0098] and [0127-0128] sensor input indicating the item has been packed in the carrying case, [0005] Features include collecting data about the user, such as anticipated travel for the user, and many other items of data relevant to a trip. One or more mobile applications may operate on the device, such as to guide the user through preparation for travel (including packing), to allow the user to plan a trip, [0007] Travel information handled by the methods and systems disclosed include planning, scheduling, preparing for, packing for a trip, including itinerary information, purpose of a particular trip, such as a meeting, and information about companion travelers [0063] The packing guidance module 1300 may access travel information, such as about an upcoming trip based on obtaining the travel information from user input or one or more external sources, [0064] If a new trip has been proposed at the step F102 based on external information, then at a step F104 a user may confirm the new trip, including optionally naming the trip, such as with a destination and a date (e.g., '"Vienna, June 2017"), [0067] collaborative filtering capabilities, such as for determining what a user should pack based on packing lists by other users who have taken similar trips, and packing lists are iterated and refined over time based on feedback by one or more users wherein Examiner notes that the claimed particular trip does not require the plurality of user to travel together at the same time for the same trip, [0073] the system, might find "business trip to Vienna" for a set of dates and "vacation" for a set of other contiguous dates, both of which might be associated with a multi-purpose trip, [0074] The rules engine may- employ or be used in connection with various techniques and tools for intelligence, such as using similarity analysis to profiles of other users (such as for collaborative filtering to determine proposed items on an itinerary);
Examiner note: The step of identifying objects intended to be placed in the luggage only recites one singular luggage and does not require a plurality of travelers to each have their own luggage in order to perform the identifying step, thus under broadest reasonable interpretation (BRI) the identifying step is performed regardless of whether the luggage is for a plurality of travelers or one traveler.  Furthermore, the claim language does not preclude the luggage being shared by one or more travelers, such as a family taking a trip together.  Nonetheless, Shalgi teaches identifying travel information including information about companion travelers (see at least [0007]).
wirelessly connecting, via a communication link including a local networked device, to a travel collaboration server ([0058] Cloud network facility 960 over which multiple parties share travel data, Travel information module 950 of the mobile computing device 900 (local networked device)  of the carrying case 800  is configured to connect and exchange information between the mobile computing device 900 (local networked device) and another external system or device over the cloud network facility 960, [0060] mobile computing device (local networked device)  includes smart phones, and modules of the travel information module 950 including the application programming interfaces 1050, and information technology services 1070 can reside on or be local to the mobile computing device 900 in the technology compartment 830 of the luggage case 800, or can be accessed through connectivity through the cloud networking facility 960 or through other communications capabilities such as Bluetooth™ connection to a user's mobile phone (local networked device), [0131] communication link of wireless connections to a collaborative network, [0136] Mobile computing device (local networked device) in the carrying case can be configured to contact external systems/services through a cloud network facility to obtain information about the travel itineraries, [0005] Cloud includes one or more modules for collecting data about user(s), including any data on the carrying case, in the cloud server, and any application such as a mobile application including travel data about the user, weather data, collaborative filtering data about other users to determine similarity and analysis of other users/profiles, and communications capabilities may allow the carrying case to connect to the cloud server, which may include the user's mobile phone (local networked device), [0061] mobile computing device 900 contained on the carrying case 800, see also [0058-0070]);
forwarding, via the communication link and to the travel collaboration server travel data for the future particular trip for a plurality of travelers ([0005] Carrying case includes one or more sensors and the communications capabilities may allow the carrying case to connect to the cloud server network and/or to one or more other devices, which may include the user's mobile phone or other external systems, such as using one or more servers.  The cloud  may include one or more modules for collecting data about the user, components of the carrying case, other items such as weather data, anticipated travel for the user, and other data relevant to a trip, modules for profiling users, and analyzing user profiles to determine similarity of users for collaborative filtering,  [0058] Travel information module 950 that is configured to connect to a cloud network facility 960, to a mobile device 240 of the user and/or to another external system to exchange (send/receive) travel information, such as a travel itinerary or one or more itinerary items, the user's profile, such as based on user input, behavioral data (including based on tracking of the use of the carrying case), comparison to other users, [0067] collaborative filtering capabilities, such as for determining what a user should pack based on packing lists by other users, and machine learning facilities, such as where packing lists are iterated and refined over time based on feedback by one or more users, [0074] using similarity analysis to profiles of other users (such as for collaborative filtering to determine proposed items on an itinerary) and using machine learning (such as to improve recommendations over time based on feedback from the user and from other users), see also [0057], [0124], [0131], [0135]),
the travel data including: an identification of the plurality of objects, at least one travel-related feature, and at least one travel-related parameter ([0007] Travel information handled by the methods and systems disclosed include information for planning, scheduling, preparing for, packing for a trip, including purpose of a trip (feature), information about travel alerts and warnings, information about delays, information about companion travelers, and weather information (parameter), information about missing items, packing checklist information, and information about a trip or itinerary (feature), travel preferences, demographic information, [0073-0076]  the system may track the identified trip obtain additional information about the itinerary, such as identifying “business trip to Vienna” for a set of dates and “vacation” for a set of other contiguous dates, both associated with a multi-purpose trip, [0124] The travel information module can include information obtained by tracking the usage of the carrying case by the user over a period of time, and information inferred based on similarity of at least one of the user and usage of information related to other users, [0127] The packing list can be a checklist displayed on an interface on one of the carrying case and the mobile device of the user, see also [0057-0058], [0066-0070], [0122-0126]); 
receiving, via the communication link and from the travel collaboration server, an identification of a particular travel-designated item (Fig. F100, the F114 step of obtaining travel information, [0007] Travel information handled by the methods and systems disclosed include information for planning, scheduling, preparing for, packing for a trip, including packing checklist information, information about companion travelers, information about missing items, [0058] Travel information module 950 that is configured to connect to a cloud network facility 960, to a mobile device 240 of the user and/or to another external system to exchange travel information, [0074] collaborative filtering to determine proposed items on an itinerary, [0131] The mobile computing device 900 can receive travel data from external sources and data systems, [0005] External data sources/systems, such as databases/servers, [0061-0063] External sources include travel services, third party applications 1100, third party systems 1120, third party data services 1130 that can provide travel information such as information relevant to a user’s travel itinerary, and also packing information about the user communicatively linked to the collaborative network, [0131] The mobile computing device 900 can receive through a cloud networking facility 960 travel data such as itinerary information from external sources/third party applications, [0127] The packing list can be a checklist displayed on an interface on one of the carrying case and the mobile device of the user, [0070] The packing guidance module may periodically poll the user and one or more external sources for updates. Upon any such updates, the packing list rales engine and packing guidance rules engine may operate on the new itinerary to determine, for example, a revised packing list and a revised packing plan (which may involve identifying additional items to pack, identifying items to unpack, or both), [0067] Packing lists are iterated and refined over time based on feedback by one or more users, such as whether items were needed that were not packed, and whether items were packed that were not needed, see also [0066], [0073], [0136] and [0120-0126]); 
determining, using the sensing device, whether or not the particular travel-designated item is present within the plurality of objects ([0127] The Interface on the carrying case can be configured to receive a sensor input that indicates that an item has been packed in the carrying case, [0006] Sensor interface, [0114] control unit comprises an RFID chip, [0096] Each piece of clothing could have a magnetic or radio tag, so when the garment is loaded into the main compartment of the carrying case, the packing of the clothing is detected and logged, [0098] The system learns to build a packing list based on what is actually packed by the user and the packing guidance module can determine a packing list after the user has manually packed the main compartment. The travel information module 950 can scan and learn the clothing and items in the main compartment to build a packing list and store it in the packing guidance module, [0005] Carrying case includes one or more sensors and the communications capabilities may allow the carrying case to connect to the cloud network and/or to one or more other devices, see also [0067-0070]);
transmitting, via the communication link and to the travel collaboration server, an indication whether or not the particular travel-designated item is present within the plurality of objects ([0005] The cloud  may include one or more modules for collecting data about the user, components of the carrying case, and other data relevant to a trip, [0058] Travel information module 950 that is configured to connect to a cloud network facility 960, to a mobile device 240 of the user and/or to another external system to exchange travel information, such as the user's profile, such as based on user input, behavioral data including based on tracking of the use of the carrying case, and comparison to other users, [0061] application programming interfaces 1050 can be used to connect to third party applications 1100 and can provide travel information, such as information relevant to a given travel itinerary, information about what is packed in the main compartment, [0098] The system learns to build a packing list based on what is actually packed by the user and the packing guidance module can determine a packing list after the user has manually packed the main compartment. The travel information module 950 can scan and learn the clothing and items in the main compartment to build a packing list and store it in the packing guidance module, [0007] Providing information about missing items, [0070] The packing plan may be embodied, for example, in a checklist, which may be adapted for display on a touch screen interface 1250 (Fig. 19), such as on the carrying case 800 or on the user's mobile phone, such as allowing the user to indicate an item has been packed.  The packing guidance module may periodically poll the user and one or more external sources for updates. Upon any such updates, the packing list rales engine and packing guidance rules engine may operate on the new itinerary to determine, for example, a revised packing list and a revised packing plan (which may involve identifying additional items to pack, identifying items to unpack, or both), [0067] Packing lists are iterated and refined over time based on feedback by one or more users, such as whether items were needed that were not packed, and whether items were packed that were not needed, [0005] communications capabilities may allow the carrying case to connect to the cloud (server) and/or to one or more other devices, which may include the user's mobile phone or other external systems, such as using one or more servers, see also [0076], [0096-008],[0120-0128]),
receiving, via the communication link and from the travel collaboration server, an update notification regarding the particular travel-designated item ([0058] Travel information module 950 that is configured to connect to a cloud network facility 960, to a mobile device 240 of the user and/or to another external system to exchange travel information, [0070] Packing guidance module may periodically poll the user and one or more external sources for updates. Upon any such update to the itinerary information, the packing list rules engine and packing guidance rules engine may operate on the new itinerary to determine, for example, a revised packing list and a revised packing plan, [0074] Similarity analysis to profiles of other users (such as for collaborative filtering to determine proposed items on an itinerary) and using machine learning (such as to improve recommendations over time) based on feedback from the user and from other users, [0125] A packing list intelligence facility connected to the packing guidance module can amend the packing list based on comparing one of packing lists by other users who have taken trips similar to those associated with the at least one itinerary data item and feedback by at least one of the other users, [0127] The travel information module can be configured to connect to at least one third party service to obtain updates to the travel information of the user. The packing guidance module can be configured to generate a revised packing list based on any relevant changes to the travel information. The travel information module can be configured to compare the packing list to the revised packing list and indicate instructions to the user including one of identifying additional items to pack and identifying items to unpack, [0067]  Rules engine employs packing list intelligence and collaborative filtering capabilities, such as determining what a user should pack based on packing lists by other users who have taken similar trips, and machine learning facilities, such as where packing lists are iterated and refined over time based on feedback by one or more users, see also [0068]), 
wherein the travel collaboration server includes a predictor model constructed using machine learning […] to generate a list of recommended travel items ([0067] The rules engine may employ a packing list intelligence facility including machine learning facilities, [0124-0125] The packing guidance module includes a rules engine to generate a packing list including at least one of determining a number of outfits to pack based on the itinerary data, determining types of outfits to pack based on a purpose of the itinerary data item and information inferred based on similarity of at least one of the user and information related to other users, see also [0066-0070] related to the rules engine which employs machine learning for generating a packing list based on user travel data, see also [0094-0096], [0098], [0100] [0129], and [0136]);
the travel collaboration server is configured to compare shared travel data received from all of the plurality of travelers to identify the particular travel-designated item from the list of recommended travel items ([0125] A packing list intelligence facility connected to the packing guidance module can amend the packing list based on comparing one of packing lists by other users who have taken trips similar to those associated with the at least one itinerary data item and feedback by at least one of the other users, [0131] The mobile computing device 900 can receive travel data from external sources and data systems/servers, [0061-0063] External sources include travel services, third party applications 1100, third party systems 1120, third party data services 1130 that can provide travel information such as information relevant to a user’s travel itinerary, and also packing information about the users, [0005] analyzing user profiles to determine similarity of other users (such as for collaborative filtering),  [0067]  Rules engine employs packing list intelligence and collaborative filtering capabilities, such as determining what a user should pack based on packing lists by other users who have taken similar trips, and machine learning facilities, such as where packing lists are iterated and refined over time based on feedback by one or more users, whether items were needed that were not packed, and whether items were packed that were not needed, [0125] determining packing lists by other users who have taken similar trips, [0074] Similarity analysis to profiles of other users (such as for collaborative filtering to determine proposed items on an itinerary) and using machine learning, such as to improve recommendations over time based on feedback from the user and from other users, [0127] The packing guidance module can be configured to generate a revised packing list based on any relevant changes to the travel information, [0068] the packing guidance module may also connect to and access user profile(s) data that can be stored local on the mobile computing device, on the mobile device, or accessible through the cloud networking facility, and the user profile(s) data may be used to modify the packing list, such as based on one or more rules applied by the packing list rules engine, see also [0070]), and 
the first computer node is in a collaborative network that includes a plurality of nodes respectively associated with the plurality of travelers ([0067] Packing lists are iterated and refined over time based on feedback by one or more users, such as whether items were needed that were not packed, and whether items were packed that were not needed, [0058] Travel information module 950 of the mobile computing device 900 of the carrying case 800 is configured to connect and exchange information between the mobile computing device 900 and another external system or another mobile device 240 over the cloud network facility 960, or a mobile device 240 can connect to the mobile computing device 900 of the carrying case, [0007] Travel data includes information about companion travelers, [0005] Carrying case includes one or more sensors and the communications capabilities may allow the carrying case to connect to the cloud network and/or to one or more other devices, [0059] travel information module 950 can gather packing information through the cloud network facility 960—any of the various other types of travel information described (companion travelers), the layers of functionality can be resident and part of the travel information module 950 in the mobile computing device 900 or in other instances the layers of functionality can be accessed through the cloud network facility 960, through a user's mobile phone or other device, through another external system, or through a combination of these. The travel information module 950 in the mobile computing device can also access information about the user, such as the user's profile, such as based on user input, behavioral data (including based on tracking of the use of the carrying case), comparison to other users, and the like that can be collectively user behavior data 1010 through connectivity with the cloud network facility 960, see also [0067] collaborative filtering for providing better quality packing lists, such as determining what user should pack based on other users, [0068] packing guidance module can connect to user profile data for one or more users through the cloud networking facility, see also [0074-0077]);
	Although all of the limitations are taught by the prior art above, including Shalgi disclosing forwarding travel data a particular trip for a plurality of travelers, and generating a list of recommended travel items using a machine learning predictor model based on the using inputs of the travel data, where packing lists are iterated and refined over time using machine learning (See at least [0067] & [0074-0076]).  
Examiner Note: Examiner notes that according to the specification, the claimed language regarding “yielding classification values” corresponds to “indicating a set of items to recommend to the traveler” (Specification; [0062]) thus Shalgi already teaches this machine learning output aspect of yielding or outputting items to recommend to the traveler for packing and other trip planning activities as recited above).
However, Shalgi does not explicitly specify the travel data being used as input by the machine learning techniques of Shalgi’s intelligent recommendation system are labeled as a feature vector verbatim and that the manner in which classification values are yield (output of the machine learning) is specifically by the feature vector used as input to a predefined function of the predictor model that yields classification values.
	Nonetheless, PEARMAIN discloses incorporating a feature vector used as input to a predefined function of the predictor model that yields classification values (Abstract; The engine receives a set of training data that identifies a set of actions taken by a plurality of users with respect to a plurality of items. The engine generates a prediction model, (a) a first set of model parameters representing relationships between features of the plurality of users and the set of actions, and (b) a second set of model parameters representing interactions between different features of the plurality of users and the plurality of items.  For each respective item in a plurality of items, the engine computes a probabilistic score based on the model parameters. The engine selects and presents a subset of items (yields classification values) based on the probabilistic scores, [0019]T he linear component of the model is trained to represent single-order (i.e., linear) relationships between feature vectors and event outcomes (yields classification values),  [0081] evaluation logic 114 receives user feature vector 504 and item feature vectors 506. Evaluation logic 114 loads the most recent model parameters from model repository 122 and applies the parameters to the input feature vectors to generate predictions (yields classification values) for each of items 120a-j, [0083] Another approach to generating prediction is to split the input feature vector x of the factorization machine into two or more vectors. For example, two (or more) input vectors may be provided to evaluation logic 114. One feature vector may encode non-item specific (or user-specific) features and another feature vector may encode item-specific vectors, see also Fig.2 training a predictor model, [0024] The user and item feature vectors may be formed by mapping extracted features to an index (yields classification values) in a hash space, [0059] a hash function may be applied to each nonzero (or nonempty) key-value pair to map to a particular element in the feature vector, [0060] Once the feature vectors and the corresponding event labels have been obtained, training logic 112 estimates feature weights for the linear component of the prediction model, and  parameter weights may be selected to minimize a cost (or logistic loss) function, [0013-0014] FIG. 4& 5 illustrate a set of operations for computing predictive scores, computed as a function of feature vectors and model parameters, to predict and present interface items (yield classification values),  [0041] function h.sub.θ (x) for the binary classification function, see also [0004], [0019], [0040-0042]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the prediction model of Shalgi to incorporate a feature vector input, as taught by Pearmain. One of ordinary skill in the art would have been motivated to include Pearmain’s feature vector as recited in order to provide training data to optimize the prediction model and “account for both linear and nonlinear interactions between feature sets, leading to more accurate predictions” resulting in “effective predictive models generate the most accurate predictions possible from a given set of training data.” (Pearmain; [0003]).

Regarding Claims 22, 28 & 34,
Modified Shalgi discloses claims 21, 27 and 33, as recited above, and Shalgi further discloses wherein the travel-related parameter is one of a weight assigning a priority as an input by the predictor model to determine one or more objects to recommend to the user([0125] packing guidance module that can be configured to amend the packing list based on one of a desire detailed in the user profile to always have an extra outfit for each trip, and a desire detailed in the user profile to minimize a weight of the carrying case while packing the packing list in its entirety, [0068] the packing guidance module may access user profile data, and the user profile data may be used to modify the packing list, such as based on one or more rules applied by the packing list rules engine. For example, a user may indicate in a profile a desire to always have an extra outfit for each trip, to have the lightest possible weight that satisfies requirements for the trip, wherein these travel parameters would be given priority to apply the packing list rules engine, see also [0066-0070).
However, under a strictly conservative interpretation, Shalgi does not explicitly specify, nonetheless PEARMAIN discloses:
parameter is one of a weight vector or n-tuple used as an input by the predictor model to determine or more objects to recommend to a first user ([0036] The model parameter may be a weight that represents the relationship strength of a feature (or set of features) in predicting the likelihood that a user will perform a target action with respect to an item, [0080] Evaluation logic 114 next determines predictions for items by applying the model parameters of the prediction model to the user and item feature vectors in a vector-wise fashion. The model parameters for both the linear and nonlinear components of a factorization machine. A weight may be applied to each feature in a feature vector,  [0086] The prediction model may be trained to estimate model parameters for different item features. During evaluation, the model parameters may be used to identify items similar to one that a user is currently viewing. The weights are determined, based in part, on the similarity of user behavior extrapolated from the training set of data. Thus, the items to present to a target user may be selected, based in part, on the similarity of the target user, in terms of behavior and/or other attributes, to other system users, [0083] One feature vector may encode non-item specific (or user-specific) features and another feature vector may encode item-specific vectors. With this approach, the model parameters/weights may be applied to the user/non-item specific features once. The results may then be cached in a result vector. The model parameters/weights may then be applied to the item-specific features and stored in a set of one or more result vectors. The user-result vector may then be combined with the item result vectors by computing the inner dot product to generate a final prediction for each item, see also [0036], [0050], [0060]).
Examiner note: Pearmain discloses the weight vector, including inner dot product used as input, consistent with Applicant’s specification in [0062], “The parameters can comprise a weight vector, or n-tuple, whose values apply to corresponding elements of the features vector (e.g., dot, or inner, product of the two vectors” (Specification; [0062]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the prediction model of Shalgi to incorporate a weight vector feature, as taught by Pearmain. One of ordinary skill in the art would have been motivated to include Pearmain’s weight vector feature as recited in order to “allow weights to be assigned to interactions between features that have not been previously encountered in historical observations. As a result, factorization machines may be implemented to quickly evaluate new users and items, mitigating the problems of cold starts encountered by some prediction models.” (Pearmain; [0021]).

Regarding Claims 23, 29 & 35,
Modified Shalgi discloses claims 21, 27 and 33, as recited above, and Shalgi further discloses wherein the travel-related feature is a characteristic of the trip ([0007] travel information also includes weather information, or information about the purpose of a trip, information about missing items, packing checklist information, information about a trip or itinerary).

Regarding Claims 24, 30 & 36,
Modified Shalgi discloses claims 21, 27 and 33, as recited above, and Shalgi further discloses wherein the update notification indicates that the particular travel-designated item is a duplicate item ([0070] The packing guidance module may periodically poll the user and one or more external sources for updates, such as indicators of any change in travel information (such as extending the trip, shortening the trip, changing the route, changing accommodations, or the like) that should result in determining and storing a new itinerary. Upon any such updates, the packing list rales engine and packing guidance rules engine may operate on the new itinerary to determine, for example, a revised packing list and a revised packing plan (which may involve identifying additional items to pack, identifying items to unpack, or both), [0129] the travel information can include a hotel and the packing guidance module can include a suggestion for removing workout wear in the packing list when the travel information module determines the hotel includes a workout facility that provides workout wear to its guests, therefor not needing a duplicate workout wear, the packing guidance modules can omit these items from the packing list and inform the user that these items are already available at the destination).

Regarding Claims 25, 31 & 37,
Modified Shalgi discloses claims 21, 27 and 33, as recited above, and Shalgi further discloses wherein the update notification indicates that the particular travel-designated item is a necessary item that has not been identified as being within the identification of the plurality of objects for any of the plurality of travelers for the trip ([0070] The packing guidance module may periodically poll the user and one or more external sources for updates, such as indicators of any change in travel information (such as extending the trip, shortening the trip, changing the route, changing accommodations, or the like). Upon any such updates, the packing list rales engine and packing guidance rules engine may operate on the new itinerary to determine, for example, a revised packing list and a revised packing plan (which may involve identifying additional items to pack, identifying items to unpack, or both), [0007] indicating missing items, [0099] A fast departure packing list can include essentials or punch list, so as to not forget anything in a quick departure scenario. The punch list could include a top five or top ten items that cannot be forgotten before travel such as medicines, glasses, passport, [0100] Travel information module 950 can make suggestions to the packing guidance module based on the travel itinerary to include or exclude items, for example travel information module 950 can add swim wear and workout wear upon determining that the travel itinerary indicates that the hotel has a pool and workout facility/gym, [0129] packing guidance module can include a suggestion for a swim suit in the packing list when the travel information module determines the hotel includes a pool, see also [0128-0130]).

Regarding Claims 26, 32 & 38,
Modified Shalgi discloses claims 21, 27 and 33, as recited above, and Shalgi further discloses, wherein the smart-luggage advisor is incorporated within the luggage ([0058] Travel information module 950 of the mobile computing device 900 in the carrying case 800 is configured to connect and exchange travel information between the mobile computing device 900 and another external system or devices over the cloud network facility 960, [0057] a housing 810 of the carrying case 800 can define a main compartment 820 (such as for belongings in the case of luggage, or other cargo in the case of other types of carrying case) and a technology compartment 830).  A mobile device 240 can wirelessly connect to a mobile computing device 900 in the technology compartment 830, [0058] mobile computing device 900 contained in the technology compartment 830 of the carrying case 800 can include a travel information module 950, see also [0059-61], [0071], [0094-0096]).


Response to Arguments and Amendment
	Although Applicant’s amendment and arguments have been considered, they are found to be unpersuasive, and therefore do not overcome all of the rejections.
Claim Rejections under 35 USC §101 
Regarding Applicant’s argument for 35 USC §101 subject matter eligibility (starting on pg. 11 of Applicant Remarks), Applicant alleges that “A sensing hardware device is not a generic computer component.  Additionally, the “via the communication link and from the travel collaboration server” are also not generic computer components. Consider Example 42”,  Examiner respectfully disagrees. 
Regarding Example 42 from the 2019 PEG Examples,  Applicant has failed to establish any evidence between the claimed subject matter and hypothetical claim of Example 42 other than concluding that the claimed additional elements are not generic computer components.  The USPTO guidance from the 2019 PEG Examples, describes in the “Background” section of Example 42 that patients with chronic or undiagnosed illnesses often must visit several different medical providers for diagnosis and treatment, and that these physicians may be physically separate from, and unaware of each other. During a visit, each medical provider records information about the patient’s condition in the provider’s local patient records. However, because these records often are stored in a non-standard format (i.e., a format based on the particular hardware or software platform in use in the medical provider’s office), it is difficult for a medical provider to share updated information about a patient’s condition with other health care providers. To address this problem, Example 42 recited a technologically improved network-based patient management method which addressed technical back-end challenges and technological difficulties not present here in this application, related to, inter alia, incompatible computer formats and disparate geographic locations (Eligibility Examples 17). Specifically, in Example 42, the additional elements recited a specific technical improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the technical format in which the information was input by the user. However, in this case, Applicant does not identify any additional elements in the claimed subject matter comparable to those in Example 42, which addressed technological difficulties not present here, related to, inter alia, incompatible computer formats and disparate geographic locations. 
Unlike claim 1 of Example 42, Applicant’s independent claims do not improve the functioning of a device, nor does it provide an improvement to a technology or technical field, and certainly does not relate to the technological difficulties of incompatible computer formats, disparate geographic locations, and the untimely sharing of information. See Guidance, 84 Fed. Reg. at 55.   In Example 42, the claimed subject matter was determined to be patent eligible because, “the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” Eligibility Ex. 18–19. 
Although Applicant asserts in view of Example 42,  (pg. 12 of Remarks) that “converting by a content server the non-standardized updated information into standardized format could be a mental process” this assertion is moot since the guidance deemed these limitations as additional elements, and the claimed additional elements of a sensing hardware device, a communication link and collaboration server recited in the claimed invention do not provide any technological improvement by converting disparate data structure formats as exemplified in Example 42.  In fact, the additional elements in Applicant’s claimed invention beyond the abstract idea are no more than generic computer components used as tools to perform the recited abstract idea, and/or merely link the use of the abstract idea to a technological environment, as recited above. As such, they do not integrate the abstract idea into any practical application. See Alice Corp., 573 U.S. at 223–24 (“[W]holly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)).
Examiner notes that Applicant’s characterization of Example 42 limitation regarding “transmitting the message to all of the users” is an additional element.  By comparison, Examiner alleges that “transmitting…an indication…” is an abstract idea (i.e, not an additional element)” is not factual (Remarks; pg.12) since Applicant’s assertion has left out out a major technical feature that the Applicant fails to acknowledge how the claim analysis was fully performed in Example 42.  Example 42 specifically recited “transmitting the message to all of the users over the computer network in real-time, so that each user has immediate access to up-to-date information” whereas Applicant’s transmitting step fails to recite any real-time transmittal akin to Example 42. Thus, Applicant’s comparison is flawed and fails to provide any reasonable evidence to suggest any overlap in analysis between Example 42 and the claimed invention.
Regarding Applicant’s assertion (Remarks; pg. 14)  in view of Alice that the “Examiner has not established that these are merely hardware elements found in ‘[n]early every computer” is unpersuasive.  In Alice, petitioner emphasized that the claims allegedly recited “specific hardware” configured to perform “specific computerized functions.”  But the Supreme Court noted that “But what petitioner characterizes as specific hardware—a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954, 958, 1257—is purely functional and generic.” (Alice Corp. v. CLS Bank).  Since the hardware was capable of performing basic calculation, storage and transmission functions, the Supreme Court concluded that none of the hardware offered any “meaningful limitation beyond linking the use of the [method] to a particular technological environment” Id.   Applicant’s assertion seems to be conflating what constitutes generally linking the use of the abstract idea to a particular technological environment and asserting non-generic elements.  Generally linking the abstract idea to a specific/particular technological environment does not mean the additional element is automatically a non-generic element, and Applicant appears to be conflating these concepts repeatedly through the Applicant’s Remarks (pgs. 11-18).  In other words, just because the claimed element “sensing device” may pertain to a specific particular technological environment in which the abstract idea is used,  it does not automatically make the sensing device a non-generic device.  
The claimed “sensing device” is non-specific because it could encompass any type of sensor or sensing device performing the generic function as claimed, as evidenced by the Specification. The claimed “sensing device” hardware component is actually characterized in the Specification as a “handheld device, such as a smartphone” which can “utilize the image and or voice capabilities of the device to capture an image or voice expression identifying items a traveler has packed or indicates an intent to pack.” (Specification; [0070]).  A mobile device or smartphone having a camera would generically encompass a “sensing hardware device” consistent with the specification: “Items the traveler in fact packs, or indicates will be packed, can be identified using a camera or other sensing device” (Specification; [0043]) and “sensing devices 402C and 404C can capture images as the objects are being placed in the luggage” (Specification; [0059]).   Thus, according to the specification, a camera on a mobile phone corresponds to the generic sensing device as claimed.  Additionally, a sensing device consistent with the specification can also be “an RFID reader that senses object-affixed labels”  (Specification; [0059]).   Thus, as generically characterized based on the specification, a sensing device can encompass a variety of off-the shelf technologies, such as a camera or RFID reader device.  There is nothing non-generic about an RFID reader or camera as it is currently being claimed and used as a tool.  The camera of a mobile device or smartphone or a generic off-the shelf RFID reader is merely being used as a tool to capture images of objects (camera) or sense object-affixed labels (RFID reader) in its ordinary capacity of what is typically expected from a camera or RFID reader.  There is no significant improvement on using existing camera or RFID technology other than using it as a generic tool and/or generally linking the use of the judicial exception to these technological environments, as being claimed by the Applicant to identify item information.   
Furthermore, the “collaboration server” and “communication link” being claimed is also generic and while the type of data being sent to the server may be specific data, i.e., travel data transmitted to and from the server, the manner in which the server functions  is non-specific and generally links the abstract idea to a server environment in which any type of server would suffice, using a generic network communication link for transmitting the data.  Thus, the additional elements fail to provide any practical application since every additional element claimed does no more than generally link the use of the abstract idea to a particular technological environment.  
Regarding Applicant’s assertion (Remarks; pg. 16) that the sensing hardware device, in view of referring to Example 37 of 2019 PEG Examples of the computer elements recited as “icons” and “graphical user interface (GUI)”, allegedly according to the Applicant are “ no more generic than these elements” is unpersuasive.  The technical manner in which the GUI technology and icons were implemented to improve the GUI technology was the actual basis for subject matter eligibility in Example 37, not the mere use of claiming a generic GUI.  Applicants claimed invention does not pertain to improving or inventing sensor technology, RFID technology or camera technology.  The claimed invention is not rooted in sensor (camera/RFID) technology, and the claims do not solve a technical problem that only arises sensor technologies.  Thus, the additional element of a “sensing hardware device” provides no technological improvement, or any other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment and/or being used as a tool generically to capture image information.  Thus, the claims do not amount to any technical improvements of the functioning of a computer, or to any technology or technical field.  

Claim Rejections under 35 USC §103 
Regarding independent claim 21 (and 27 & 33) reciting, in part, "identifying, using the sensing hardware device, a plurality of objects intended to be placed in the luggage”, Applicant’s assertion (starting on pg. 21 of Remarks) admits that “Shalgi teaches detecting objects that have already been placed in the luggage” however, Applicant asserts that the sensing device recites a “particular function/capability of the sensing hardware device, which is to identify objects to be placed in the luggage.”  Applicant alleges that the using the sensing device to identify objects  “to be placed” is somehow “different than objects that have already been placed in the luggage.”  Examiner respectfully asserts that Applicant’s parsing of the claim language to emphasize a grammatical nuance in order to differentiate over the prior art is unfounded.  
According to the claimed limitation, using the sensing device to identify the objects “to be placed” in the luggage does not require a mutual exclusive condition that the object not be placed in the luggage at all after or while being identified with the sensing device.  The term “to be placed” does not alter the sensing device feature of identifying the objects.  The fact remains that whether the object is actually placed or intended to be placed, does not implicitly or explicitly impact the functionality of how the sensing device identifies the objects.  
Furthermore, even Applicant’s own specification contradicts Applicant’s argument that the alleged particular function/capability of the sensing device applies exclusively to only objects “to be placed” and not actually objects placed in the luggage.  According to the Specification, the identified objects by the sensing device “to be placed” in the luggage do indeed encompass objects identified by the sensing device that are actually placed in the luggage:  “Items the traveler in fact packs, or indicates will be packed, can be identified using a camera or other sensing device.” (See Specification; [0044]).  Examiner’s interpretation is undeniably consistent with Applicant’s specification that encompass both objects intended to be placed and have already been placed in the luggage, “Sensing devices 402C and 404C can capture images as the objects are being placed in the luggage or a traveler can identify by voice which items have been placed or are intended to be placed in the luggage” (See Specification; [0059]).  
Nonetheless, Shalgi discloses identifying, using the sensing hardware device, a plurality of objects being placed in the luggage as recited in the rejection above (see at least [0127] Sensor input indicates that an item has been packed by the user, [0096] travel module 950 detects the magnetic/radio tag of each piece of clothing loaded to the main compartment of the carrying case to log the packing of the clothing, and [0098] using the sensor the travel module can scan and learn the clothing and items in the main compartment), and also Shalgi explicitly encompasses identifying items using a sensing device that a traveler packs or indicates an intention/plan to pack the item in [0070] “The packing plan may be embodied, for example, in a checklist, which may be adapted for display on a touch screen interface 1250 (Fig. 19), such as on the carrying case 800 or on the user's mobile phone, such as allowing the user to indicate an item has been packed.”  
In conclusion, the fact remains that Applicant’s amendment and arguments for the claimed invention fail to advance any patentable distinction over the prior art for the aforementioned reasons.  

Relevant Prior Art
The prior art made of record and not relied upon which is considered pertinent to applicant's disclosure can be found below.
US 20170147965 Luggage contents recommendations and tracking system discloses suggesting items to pack, and a processor that receives an indication that a user is packing a first item of luggage, wherein the indication includes information about a trip.  A processor generates a packing list based on the information about the trip. A processor receives a request to link the first item of luggage and a second item of luggage for the trip. A processor links the first and second items of luggage such that contents of each item of luggage are jointly compared to the packing list. A processor receives, via a short-range point-to-point communication reader of the first item of luggage, a signal from a short-range point-to-point communication device operably affixed to a first item. A processor identifies the first item based on the signal. A processor determines that the first item is an item of the packing list, see at least Abstract.
US 20180107950 Intelligent Travel Planning discloses a system that collects requirements and preference information of a user for a trip; searches available travel options based on the requirements and the preference information; builds an itinerary based on the searched travel options by use of a balance combination of relative weights for sources of the preference information; applies external data relevant to the itinerary; obtains a response to the itinerary from the user; and either adjusts the itinerary or makes reservations respective to the travel options in the itinerary, depending on types of a response from the user; see at least Abstract.
US 20180211337 Travel mobility as a service discloses improving travel mobility as a service (MaaS). A selected mode of transportation may be matched with a selected route to generate a travel package according to a multi-objective model based on a route profile for a plurality of routes, a user profile of the one or more users, an environmental profile, and a collaboration of monitored data relating to preferences of a mode of transportation and routes of the one or more users, wherein the travel package includes at least the matching selected mode of transportation, the selected route, and one or more travel suggestions; see at least Abstract.
US 20180330307 Method and system to assist people traveling together through a transport hub discloses assisting people traveling together from a current location to a destination location using smart portable personal computing devices which provide personal data, travel data and transport hub data. The method provides for sub-groups of traveler's having common travel preferences, and it maps routes according to those preferences for the group members to travel through the transport hub together. Continuous monitoring of values provides an alert on each sub-group member's personal computing device when the personal data, travel data, transport hub data, or predetermined parameters change; see at least Abstract.
US Pat. No. 9568331 Predictive travel planning system discloses gathering a user intention, interactively interacting with the user to create a travel plan, supporting the user's execution of the trip on a real-time basis during travel, allowing the user to share his/her experiences with others and learning from the user's experiences. The system can use a variety of computing devices to gather information before and during travel; see at least Abstract.
US 20100312464 Advice engine delivering personalized search results and customized roadtrip plans discloses services, for providing comprehensive, customized trip planning and related mapping and routing services; see at least Abstract.
Pertinent Non-Patent Literature
P. Thiengburanathum, S. Cang and H. Yu, "Overview of personalized Travel Recommendation Systems," 2016 22nd International Conference on Automation and Computing (ICAC), 2016, pp. 415-422, doi: 10.1109/IConAC.2016.7604955.
K.H. Lai, et. al., "Design of an AI-Empowered Recommender System for Travelling Support: Individual Traveler as an Instance," 2018 IEEE 16th Intl Conf on Dependable, Autonomic and Secure Computing, 4th Intl Conf on Big Data Intelligence and Computing and Cyber Science and Technology Congress(DASC/PiCom/DataCom/CyberSciTech), 2018, pp. 343-346, doi: 10.1109/DASC/PiCom/DataCom/CyberSciTec.2018.00-98.
Ravi, Logesh, et. al, “A Collaborative Location Based Travel Recommendation System through Enhanced Rating Prediction for the Group of Users.” Computational intelligence and neuroscience vol. 2016 (2016): 1291358. doi:10.1155/2016/1291358.


Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is included in the PTO-892 Notice of References Cited.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571) 270-5066.  The Examiner's work schedule and general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.  
Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  Filing Authorization for Internet Communication is available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.



/LAURA YESILDAG/Examiner, Art Unit 3629